Order entered September 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00697-CR

                           ALLEN MAURICE LITTLE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-0951721-Y

                                            ORDER

       The Court REINSTATES the appeal.

       On July 29, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is represented by retained counsel; (3) counsel requested

preparation of the reporter’s record on May 22, 2014 and sent the court reporter payment on July

31, 2014; (4) Sharon Hazlewood is the court reporter who recorded the proceedings; (5) Ms.

Hazlewood’s explanation for the delay in filing the record is her workload and that this was an

out-of-time appeal that did not show on her normal schedule; and (6) Ms. Hazlewood requested

thirty days from the August 25, 2014 findings to file the reporter’s record.
       We ORDER Sharon Hazlewood, official court reporter of the Criminal District Court

No. 7, to file the complete reporter’s record, including exhibits, by SEPTEMBER 26, 2014.

       We DENY as moot Ms. Hazlewood’s July 29, 2014 request for an extension until

September 1, 2014 to file the reporter’s record.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7, and to counsel for all parties.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE